Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 22, 2022

                                     No. 04-22-00194-CV

                                    Jerry A. GUZZETTA,
                                           Appellant

                                               v.

                        BRIMHALL LQ, LLC d/b/a La Quinta Hotel,
                                     Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-14775
                        Honorable John D. Gabriel Jr., Judge Presiding


                                        ORDER
        This court has received Appellant’s opening brief and his Motion for Leave to Exceed
Word Limit. Appellant’s word count, excluding the sections listed in Rule 9.4(i)(1), amounts to
20,503 words, i.e., 5,503 words over the limit stated in Rule 9.4(i)(2)(B). See TEX. R. APP. P.
9.4(i)(1), 9.4(i)(2)(B). Appellant has avowed “that the issues have been forthrightly discussed”
and “the number of words necessary to do justice is more than the word-limit imposed by the
Rules.” Appellant’s Motion for Leave to Exceed Word Limit is granted. See id. R. 9.4(i)(4).

        For any responsive brief, we will grant only up to the same excess if any responding
party deems it necessary to exceed the limit as stated under Rule 9.4(i)(2)(B). See id. R.
9.4(i)(2)(B); see also Interest of T.N.R., No. 14-21-00473-CV, 2022 WL 370035, at *8 (Tex.
App.—Houston [14th Dist.] Feb. 8, 2022, no pet.) (citing Blaise Pascal, Les Provinciales (1657))
(“Writing too much says something, and it is not favorable to the court.”).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court